DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant’s arguments with regards to claims 1, 10 and 19 have been considered but are moot due to the new grounds of rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-13, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjorholt et al. (U.S. Publication No. 20150361759) in view of Gonzalez et al. (U.S. Publication No. 20060144591).
In regards to claim 1, Kjorholt teaches a through-tube method of plugging a hydrocarbon well, comprising: 
deploying a tool downhole (Fig. 1,2: directional charges 6/10) to rupture and expand both an inner tubular and exterior casing (Fig. 3: inner and outer casings have been ruptured and expanded  as shown by the expanded lips at the perforations, which indicates that the metal of the tubular expanded before rupturing.)   at a section of well to be plugged (Fig. 3: cross sectional seal length as shown.); 
deploying a blocking device (9) downhole to block a bottom of said section of well to be plugged (pp[0024]: A plug support 9 is typically located in the well beneath the plug location and prior to formation of the plug 8 in order to provide a support for the plug prior to setting of the sealant); 
deploying a sealant (sealant/plug 8 (such as cement) delivered via sealant delivery pipe 10;pp[0024]) downhole onto said blocking device (9) to fill an area to be plugged (Fig. 4); 
However, Kjorholt is silent regarding deploying bismuth alloy pellets downhole to fill an area to be plugged; deploying a heater downhole to heat said bismuth alloy pellets to form liquid bismuth alloy; and  allowing said liquid bismuth alloy to solidify and expand to form a cast-in-place plug that fills said section of well to be plugged.
Gonzalez discloses deploying bismuth alloy pellets downhole to fill an area to be plugged (pellets 38 which is composed of bismuth; Fig.1, pp[0022]); 
(heating apparatus 34) downhole to heat said bismuth alloy pellets to form liquid bismuth alloy (pp[0045] – the heater 34 used to melt the metal pellets 38 which goes into the perforations 32 and cracks 30 on the cement plug 26); and 
 allowing said liquid bismuth alloy to solidify and expand to form a cast-in-place plug that fills said section of well to be plugged (Fig. 2, pp[0022], [0045] – the metal expands upon solidifying from a molten mass.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify Kjorholt with the bismuth pellets of Gonzalez to provide a more secure seal by closing any perforations in the tubulars and cracks that may have formed on the cement to prevent future leaks (pp[0018]).

In regards to claim 2, the combination of Kjorholt and Gonzalez discloses the method of claim 1.
However, the combination of Kjorholt and Gonzalez is silent regarding wherein a 1-5 meter bismuth alloy plug is formed.  
Gonzalez discloses a bismuth alloy plug is formed (44 and 26 in combination; Fig. 2)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed a bismuth alloy plug that is 1-5 meter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.   In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Kjorholt further teaches wherein a casing deformation tool is used in step to rupture and expand said inner tubular and said exterior casing (Fig. 3: inner and outer casings have been ruptured and expanded by directional charges 10).  

In regards to claim 4, the combination of Kjorholt and Gonzalez teaches the method of claim 1.
Kjorholt further teaches wherein said ruptured and expanded tubular and exterior casing are perforated (Fig. 3: the inner and outer casings are perforated as shown.).  

In regards to claim 8, the combination of Kjorholt and Gonzalez teaches the method of claim 1.
Gonzalez further discloses wherein the heater is deployed prior to deploying the bismuth alloy pellets (pp[0022], Fig. 1 - After exothermic reactant material 36 is properly positioned, pellets 38 of the meltable repair material are introduced into casing 20 covering exothermic heating apparatus 34.).

In regards to claim 9, the combination of Kjorholt and Gonzalez teaches the method of claim 1.
Kjorholt further teaches wherein said blocking device is a plug, a packer, or a basket (Fig. 4, pp[0024]: plug 9.).  


 a) deploying a casing deformation tool (Fig. 2: directional charge 10) downhole to both rupture and expand  an inner tubular and an exterior casing (Fig.3: inner and outer casing ruptured and expanded as shown by the expanded lips at the perforations, which indicates that the metal of the tubular expanded before rupturing. ) at a section of well to be plugged by rock-to-rock plugging (Fig. 3, 4: cross sectional seal length that is plugged by rock-to-rock plugging 8.) ;
 b) deploying a blocking device (9) downhole to block a bottom of said section of well to be plugged (pp[0024]: A plug support 9 is typically located in the well beneath the plug location and prior to formation of the plug 8 in order to provide a support for the plug prior to setting of the sealant.); 
However, Kjorholt is silent regarding c)deploying bismuth alloy pellets downhole onto said blocking device; d) heating said bismuth alloy pellets to said bismuth allow pellets liquefy; e) allowing said liquefied bismuth alloy to solidify and expand to fill said section of well to be plugged or a portion thereof; deploying a casing deformation tool downhole to both rupture and expand an inner tubular and an exterior casing at a 1-5 m section of well f) repeating steps c-e until said 1-5 m section of well is filled with a bismuth alloy rock-to- rock plug.
Gonzalez discloses c)deploying bismuth alloy pellets downhole onto said blocking device (pellets 38 which is composed of bismuth; Fig.1, pp[0022]); d) heating said bismuth alloy pellets to said bismuth allow pellets liquefy (pp[0045] – the heater 34 used to melt the metal pellets 38 which goes into the perforations 32 and cracks 30 on the cement plug 26); e) allowing said liquefied bismuth alloy to solidify and expand to fill said section of well to be (Fig. 2, pp[0022], [0045] – the metal expands upon solidifying from a molten mass.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify Kjorholt with the bismuth pellets of Gonzalez to provide a more secure seal by closing any perforations in the tubulars and cracks that may have formed on the cement to prevent future leaks (pp[0018]).
The combination of Kjorholt and Gonzalez is silent regarding f) repeating steps c-e until said 1-5 m section of well is filled with a bismuth alloy rock-to- rock plug.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have ruptured and expanded the inner tubular and the exterior casing at a 1-5 m section of well and formed a bismuth alloy plug that is 1-5 meter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.   In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it would have been obvious to repeat the method as long as needed in order to completely plug the production interval. 

In regards to claim 11, the combination of Kjorholt and Gonzalez teaches the method of claim 10.
However, the combination of Kjorholt and Gonzalez is silent regarding wherein a 1-5 meter bismuth alloy plug is formed.  
Gonzalez discloses a bismuth alloy plug is formed (44 and 26 in combination; Fig. 2)
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In regards to claim 12, the combination of Kjorholt and Gonzalez teaches the method of claim 10.
Kjorholt further teaches wherein a casing deformation tool is used in step to rupture and expand said inner tubular and said exterior casing (Fig. 3: the inner and outer casings are ruptured and expanded as shown.).  

In regards to claim 13, the combination of Kjorholt and Gonzalez teaches the method of claim 10.
Kjorholt further teaches wherein said ruptured and expanded tubular and exterior casing are perforated (Fig. 3: the inner and outer casings are perforated as shown.).  

In regards to claim 17, the combination of Kjorholt and Gonzalez teaches the method of claim 10.  
Gonzalez further discloses wherein the heater is deployed prior to deploying the bismuth alloy pellets (pp[0022], Fig. 1 - After exothermic reactant material 36 is properly positioned, pellets 38 of the meltable repair material are introduced into casing 20 covering exothermic heating apparatus 34.).

Kjorholt further teaches wherein said blocking device is a plug, a packer, or a basket (Fig. 4, pp[0024]: plug 9.).  

Claims 19-22 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjorholt et al. (U.S. Publication No. 20150361759) in view of Gonzalez et al. (U.S. Publication No. 20060144591), Wardley et al. (U.S. Publication No. 20180094503) and in further view of Tinnen (U.S. Publication No. 20140326470).
In regards to claim 19, Kjorholt teaches a method of plugging and abandoning a hydrocarbon well, comprising: 
a) deploying a casing deformation tool downhole (Fig. 2: directional charge 10)  to ruptur(Fig.3: inner and outer casing ruptured and expanded as shown by the expanded lips at the perforations, which indicates that the metal of the tubular expanded before rupturing.); 
b) deploying a perforating tool downhole to perforate said section of well to be plugged (pp[0026]: It may be found useful to treat the tubulars in the well prior to section blasting either by perforating, expanding (by cone, hydraulic pressure or explosives) or a combination of the two);
c) deploying a blocking device (9) downhole to block a bottom of said section of well to be plugged (pp[0024]: A plug support 9 is typically located in the well beneath the plug location and prior to formation of the plug 8 in order to provide a support for the plug prior to setting of the sealant.); 
(sealant/plug 8 (such as cement) delivered via sealant delivery pipe 10;pp[0024]) downhole onto said blocking device (9) to fill an area to be plugged (Fig. 4).
However, Kjorholt is silent regarding d) deploying bismuth alloy pellets downhole onto said blocking device to fill said section; e) heating said bismuth alloy pellets to said bismuth allow pellets liquefy; f) allowing said liquefied bismuth alloy to solidify and expand to fill said section; g) deploying a cement log downhole to confirm that said bismuth alloy plug has good contact with a wall of said reservoir at said section of well to be plugged; i) removing a Christmas tree from said well, and closing and abandoning said well.
Gonzalez discloses d) deploying bismuth alloy pellets downhole onto said blocking device to fill said section (pellets 38 which is composed of bismuth; Fig.1, pp[0022]); e) heating said bismuth alloy pellets to said bismuth allow pellets liquefy (pp[0045] – the heater 34 used to melt the metal pellets 38 which goes into the perforations 32 and cracks 30 on the cement plug 26); f) allowing said liquefied bismuth alloy to solidify and expand to fill said section (Fig. 2, pp[0022], [0045] – the metal expands upon solidifying from a molten mass.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify Kjorholt with the bismuth pellets of Gonzalez to provide a more secure seal by closing any perforations in the tubulars and cracks that may have formed on the cement to prevent future leaks (pp[0018]).
However, the combination of Kjorholt and Gonzalez is silent regarding g) deploying a cement log downhole to confirm that said bismuth alloy plug has good contact with a wall of said reservoir at said section of well to be plugged; i) removing a Christmas tree from said well, and closing and abandoning said well.
(pp[0102], Fig. 6 - a cement bond logging tool now assesses the cement quality and if the cement quality is good, a cementing tool is run to place a cement plug 42);
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Kjorholt and Gonzalez with the cement bond logging tool of Wardley in order to ensure that a good quality plug has been formed downhole. 
However, the combination of Kjorholt, Gonzalez and Wardley is silent regarding i) removing a Christmas tree from said well, and closing and abandoning said well.
Tinnen discloses i) removing a Christmas tree from said well, and closing and abandoning said well (pp[0098] – the abandonment process of a well includes removal of the x-mass tree 111.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Kjorholt, Gonzalez and Wardley such that the Christmas tree is removed during the abandonment process of the well as taught by Tinnen so that the Christmas tree can be reused later for a different well. 

In regards to claim 20, the combination of Kjorholt, Gonzalez, Wardley and Tinnen teaches the method of claim 19.
However, the combination of Kjorholt, Gonzalez, Wardley and Tinnen is silent regarding wherein a 1-5 meter bismuth alloy plug is formed.  
(44 and 26 in combination; Fig. 2)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed a bismuth alloy plug that is 1-5 meter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.   In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In regards to claim 21, the combination of Kjorholt, Gonzalez, Wardley and Tinnen teaches the method of claim 19.
Kjorholt further teaches wherein a casing deformation tool is used in step to rupture and expand said inner tubular and said exterior casing (Fig. 3: inner and outer casings have been ruptured and expanded by directional charges 10).  

In regards to claim 22, the combination of Kjorholt, Gonzalez, Wardley and Tinnen teaches the method of claim 19.
Kjorholt further teaches wherein said ruptured and expanded tubular and exterior casing are perforated (Fig. 3: the inner and outer casings are perforated as shown.).  

In regards to claim 26, the combination of Kjorholt, Gonzalez, Wardley and Tinnen teaches the method of claim 19.
Gonzalez further discloses wherein the heater is deployed prior to deploying the bismuth alloy pellets (pp[0022], Fig. 1 - After exothermic reactant material 36 is properly positioned, pellets 38 of the meltable repair material are introduced into casing 20 covering exothermic heating apparatus 34.).  

In regards to claim 27, the combination of Kjorholt, Gonzalez, Wardley and Tinnen teaches the method of claim 19.
Kjorholt further teaches wherein said blocking device is a plug, a packer, or a basket (Fig. 4, pp[0024]: plug 9.).  

In regards to claim 28, the combination of Kjorholt, Gonzalez, Wardley and Tinnen teaches the method of claim 19.
 The combination of Kjorholt, Gonzalez, Wardley and Tinnen is silent regarding wherein steps a-g are repeated for one or more additional plugs prior to removing the Christmas tree from said well. 
However, the combination of Kjorholt, Gonzalez, Wardley and Tinnen discloses the steps a-g.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein steps a-g are repeated for one or more additional plugs as it would have been obvious to repeat the method as long as needed in order to completely plug the production interval. 



Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjorholt et al. (U.S. Publication No. 20150361759) in view of Gonzalez et al. (U.S. Publication No. 20060144591) and in further view of Hansen et al. (U.S. Patent No. 6478088).
In regards to claim 5, the combination of Kjorholt and Gonzalez teaches the method of claim 1.
The combination of Kjorholt and Gonzalez is silent regarding wherein a wireline or coiled tubing deployed milling tool is used to mill 1-5 meter of said inner tubular and said exterior casing.  
Hansen discloses wherein a wireline or coiled tubing deployed milling tool (6 and 9 can be conveyed via coil tubing 10 and 11, respectively) is used to mill said inner tubular (5) and said exterior casing (3).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Kjorholt and Gonzalez such that the inner tubular and exterior casing are milled out with a wireline or coiled tubing deployed milling tool as taught by Hansen as another known affective way to mill away a part of the tubulars at the location where the plug is to be formed.
However, the combination of Kjorholt, Gonzalez and Hansen does not explicitly teach milling 1-5 meter of said inner tubular and said exterior casing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have milled 1-5 meter of the inner tubular and exterior tubular, since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In regards to claim 14, the combination of Kjorholt and Gonzalez teaches the method of claim 10.
The combination of Kjorholt and Gonzalez is silent regarding wherein a wireline or coiled tubing deployed milling tool is used to mill 1-5 meter of said inner tubular and said exterior casing.  
Hansen discloses wherein a wireline or coiled tubing deployed milling tool (6 and 9 can be conveyed via coil tubing 10 and 11, respectively) is used to mill said inner tubular (5) and said exterior casing (3).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Kjorholt and Gonzalez such that the inner tubular and exterior casing are milled out with a wireline or coiled tubing deployed milling tool as taught by Hansen as another known affective way to mill away a part of the tubulars at the location where the plug is to be formed.
However, the combination of Kjorholt, Gonzalez and Hansen does not explicitly teach milling 1-5 meter of said inner tubular and said exterior casing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have milled 1-5 meter of the inner tubular and exterior tubular, since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjorholt et al. (U.S. Publication No. 20150361759) in view of Gonzalez et al. (U.S. Publication No. 20060144591) and in further view of Segura et al. (U.S. Publication No. 20110220357).
In regards to claim 6, the combination of Kjorholt and Gonzalez teaches the method of claim 1.
The combination is silent regarding wherein produced swarf is removed by circulation, chemical dissolution, or both.
Segura discloses wherein produced swarf (pp[0035] -  the milling operation produces cuttings (swarf)) is removed by circulation, chemical dissolution, or both (pp[0035]).
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Kjorholt and Gonzalez such that swarf/ cuttings produced from the milling operation are removed as taught by Segura in order to prevent any interference with the plugging operation.

In regards to claim 15, the combination of Kjorholt and Gonzalez teaches the method of claim 10.
The combination is silent regarding wherein produced swarf is removed by circulation, chemical dissolution, or both.
pp[0035] -  the milling operation produces cuttings (swarf)) is removed by circulation, chemical dissolution, or both (pp[0035]).
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Kjorholt and Gonzalez such that swarf/ cuttings produced from the milling operation are removed as taught by Segura in order to prevent any interference with the plugging operation.

Claims 7 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjorholt et al. (U.S. Publication No. 20150361759) in view of Gonzalez et al. (U.S. Publication No. 20060144591), Hansen et al. (U.S. Patent No. 6478088) and in further view of Segura et al. (U.S. Publication No. 20110220357).
In regards to claim 7, the combination of Kjorholt and Gonzalez teaches the method of claim 1.
However, the combination is silent regarding wherein a milling tool uses upward milling and swarf falls downhole.
Hansen discloses wherein a milling tool uses upward milling (Col. 3 lines 64-67, Col 4 lines 1-2).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Kjorholt and Gonzalez with a milling tool as taught by Hansen as another known affective way to mill away a part of the tubulars at the location where the plug is to be formed.

Segura discloses production of swarf (pp[0035])  and that swarf falls downhole (pp[0035] -  the milling operation produces cuttings (swarf) which will inherently fall downhole).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Kjorholt, Gonzalez and Hansen such that swarf/ cuttings produced from the milling operation are removed as taught by Segura in order to prevent any interference with the plugging operation.

In regards to claim 16, the combination of Kjorholt and Gonzalez teaches the method of claim 10. 
However, the combination is silent regarding wherein a milling tool uses upward milling and swarf falls downhole.
Hansen discloses wherein a milling tool uses upward milling (Col. 3 lines 64-67, Col 4 lines 1-2).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Kjorholt and Gonzalez with a milling tool as taught by Hansen as another known affective way to mill away a part of the tubulars at the location where the plug is to be formed.

Segura discloses production of swarf (pp[0035])  and that swarf falls downhole (pp[0035] -  the milling operation produces cuttings (swarf) which will inherently fall downhole).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Kjorholt, Gonzalez and Hansen such that swarf/ cuttings produced from the milling operation are removed as taught by Segura in order to prevent any interference with the plugging operation.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjorholt et al. (U.S. Publication No. 20150361759) in view of Gonzalez et al. (U.S. Publication No. 20060144591), Wardley et al. (U.S. Publication No. 20180094503), Tinnen (U.S. Publication No. 20140326470) and in further view of Hansen et al. (U.S. Patent No. 6478088).
In regards to claim 23, the combination of Kjorholt, Gonzalez, Wardley and Tinnen teaches the method of claim 19.
The combination Kjorholt, Gonzalez, Wardley and Tinnen is silent regarding wherein a wireline or coiled tubing deployed milling tool is used to mill 1-5 meter of said inner tubular and said exterior casing.  
Hansen discloses wherein a wireline or coiled tubing deployed milling tool (6 and 9 can be conveyed via coil tubing 10 and 11, respectively) is used to mill said inner tubular (5) and said exterior casing (3).

However, the combination of Kjorholt, Gonzalez, Wardley, Tinnen and Hansen does not explicitly teach milling 1-5 meter of said inner tubular and said exterior casing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have milled 1-5 meter of the inner tubular and exterior tubular, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.   In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjorholt et al. (U.S. Publication No. 20150361759) in view of Gonzalez et al. (U.S. Publication No. 20060144591), Wardley et al. (U.S. Publication No. 20180094503), Tinnen (U.S. Publication No. 20140326470) and in further view of Segura et al. (U.S. Publication No. 20110220357).
In regards to claim 24, the combination of Kjorholt, Gonzalez, Wardley and Tinnen teaches the method of claim 19.
The combination is silent regarding wherein produced swarf is removed by circulation, chemical dissolution, or both.
pp[0035] -  the milling operation produces cuttings (swarf)) is removed by circulation, chemical dissolution, or both (pp[0035]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Kjorholt, Gonzalez, Wardley and Tinnen such that swarf/ cuttings produced from the milling operation are removed as taught by Segura in order to prevent any interference with the plugging operation.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjorholt et al. (U.S. Publication No. 20150361759) in view of Gonzalez et al. (U.S. Publication No. 20060144591), Wardley et al. (U.S. Publication No. 20180094503), Tinnen (U.S. Publication No. 20140326470), Hansen et al. (U.S. Patent No. 6478088) and in further view of Segura et al. (U.S. Publication No. 20110220357).
In regards to claim 25, the combination of Kjorholt, Gonzalez, Wardley and Tinnen teaches the method of claim 19.
However, the combination is silent regarding wherein a milling tool uses upward milling and swarf falls downhole.
Hansen discloses wherein a milling tool uses upward milling (Col. 3 lines 64-67, Col 4 lines 1-2).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Kjorholt, Gonzalez, Wardley and Tinnen with a 
However, the combination Kjorholt, Gonzalez, Wardley, Tinnen and Hansen is silent regarding swarf falls downhole.
Segura discloses production of swarf (pp[0035])  and that swarf falls downhole (pp[0035] -  the milling operation produces cuttings (swarf) which will inherently fall downhole).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Kjorholt, Gonzalez, Wardley, Tinnen and Hansen such that swarf/ cuttings produced from the milling operation are removed as taught by Segura in order to prevent any interference with the plugging operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199.  The examiner can normally be reached on Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676